      Case 5:20-cv-00464-MTT-CHW Document 5 Filed 03/05/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

JAVOR HAYWOOD,                   :
                                 :
                 Petitioner,     :
                                 :
           v.                    :
                                 :                No. 5:20-cv-00464-MTT-CHW
STATE OF GEORGIA,                :
                                 :
                 Respondent.     :
_________________________________:

                                         ORDER
       Petitioner Javor Haywood, a prisoner in the Jenkins Correctional Center in Millen,

Georgia, filed a handwritten document, which was docketed as a petition for a writ of

habeas corpus. Pet. for Writ of Habeas Corpus, ECF No. 1. He did not, however, use the

required 28 U.S.C. § 2254 form. Additionally, Petitioner did not either pay the $5.00

filing fee or petition the Court to allow him to proceed in forma pauperis in this action.

       Accordingly, if he wanted to proceed with this action, Petitioner was ordered to

complete and return a § 2254 form and either pay the $5.00 filing fee or submit an affidavit

for leave to proceed in forma pauperis along with a certified copy of his trust fund account

statement for the last six months. Order, ECF No. 3. Petitioner was given twenty-one

days to complete and return the required form and either pay the filing fee or move for

leave to proceed in forma pauperis. Id. Petitioner was also cautioned that his failure to

fully and timely comply with the order could result in the dismissal of this action. Id.

       More than twenty-one days passed after that order was entered, and Petitioner failed

to file a § 2254 petition on the proper form, pay the $5.00 filing fee, move for leave to

proceed in forma pauperis, or otherwise respond to the Court’s order. Thus, Petitioner

was ordered to show cause to the Court why this case should not be dismissed for failure
      Case 5:20-cv-00464-MTT-CHW Document 5 Filed 03/05/21 Page 2 of 2




to file a recast petition and either pay the filing fee or seek leave to proceed in forma

pauperis. Order to Show Cause, ECF No. 4. Petitioner was given twenty-one days to

respond and was cautioned that his failure to do so would result in the dismissal of this

action. Id.

       More than twenty-one days have now passed since that order was entered, and

Petitioner has not responded to the show cause order or otherwise complied with the

previous order. Thus, because Petitioner has failed to respond to the Court’s orders and

has otherwise failed to prosecute this case, it is hereby ORDERED that Petitioner’s

petition be DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(b); Brown

v. Tallahassee Police Dep’t, 205 F. App’x 802, 802 (11th Cir. 2006) (per curiam) (“The

court may dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure

to obey a court order.”) (citing Fed. R. Civ. P. 41(b) and Lopez v. Aransas Cty. Indep. Sch.

Dist., 570 F.2d 541, 544 (5th Cir. 1978)).

       SO ORDERED, this 5th day of March, 2021.


                                             S/ Marc T. Treadwell
                                             MARC T. TREADWELL, CHIEF JUDGE
                                             UNITED STATES DISTRICT COURT




                                              2
